PER CURIAM.
The appellant was informed against upon a charge of robbery but was convicted and sentenced of conspiracy to commit robbery. The appellant urges that conspiracy to commit robbery is not an offense included under a charge of robbery and therefore his conviction was void. Finchen v. State, Fla.App.1970, 235 So.2d 749; Robinson v. Cochran, Fla.1961, 133 So.2d 310; see also Brown v. State, Fla. 1968, 206 So.2d 371.
We concur, and accordingly the conviction and sentence here under review are reversed with directions to discharge the appellant from custody. However, this reversal is without prejudice to the State to proceed with further action not inconsistent herewith. Finchen v. State, supra; Mackey v. State, Fla.App. 1969, 223 So.2d 380.
Reversed.
REED, C. J., and OWEN and MAGER, TT., concur.